Citation Nr: 9925064	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for arthritis of the right 
hand secondary to service-connected residuals of a laceration 
of the right hand, to include whether a timely appeal was 
received from the December 1996 rating decision which denied 
the claim.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1948 to June 1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1996 decision by the RO which 
denied service connection for arthritis of the right hand 
secondary to service-connected residuals of a laceration of 
the right hand.  A notice of disagreement was received in 
January 1997, and a Supplemental Statement of the Case was 
issued in September 1997.  The issue was certified to the 
Board in October 1998.  In November 1998, the Board remanded 
the issue to the RO for additional development, to include 
consideration of whether a timely appeal had been perfected.  


FINDINGS OF FACT

1.  Service connection for arthritis of the right hand 
secondary to service-connected residuals of a laceration of 
the right hand was denied by rating action dated in December 
1996.  

2.  A substantive appeal was not received within 60 days 
after the September 1997 Supplemental Statement of the Case 
was issued to the veteran and his representative.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal to the 
Supplemental Statement of the Case issued in September 1997 
which denied service connection for arthritis of the right 
hand secondary to service connected residuals of a laceration 
of that hand.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action in December 1996, the RO denied service 
connection for arthritis of the right hand secondary to 
service-connected laceration to the right hand.  A letter was 
received from the veteran in January 1997, which was accepted 
as an NOD.  An SSOC, which included the additional issue of 
secondary service connection for arthritis of the right hand, 
was issued in September 1997.  This was the first time that 
this issue was addressed in a Statement of the Case or 
Supplemental Statement of the Case.  The enclosure letter 
informed the veteran that he had to file a substantive appeal 
with any issue which was not included in an earlier 
substantive appeal.  If he did not timely file a substantive 
appeal as to any new issue, the records would be forwarded to 
the Board for consideration of the issue already perfected on 
appeal.  No further correspondence or argument addressing the 
issue of secondary service connection for arthritis of the 
right hand was received from the veteran within the required 
60 days.  

Analysis

The VA appeals process is established by 38 U.S.C. § 7105.  
Paragraph (a) provides that "[a]ppellate review will be 
initiated by an notice of disagreement and completed by a 
substantive appeal after (emphasis added) a statement of the 
case is furnished as prescribed in this section."  See also 
38 C.F.R. § 20.200.  

After the agency of original jurisdiction has prepared the 
required Statement of the Case (SOC) directed by paragraph 
(d)(1), and submitted it to the claimant and to the 
claimant's representative, the claimant is afforded sixty 
days to respond by filing a "formal appeal."  38 U.S.C. 
§ 7105.  Further, 38 U.S.C. § 7108 (West 1991) provides that 
"[a]n application for review on appeal shall not be 
entertained unless it is in conformity with this chapter."  

Where a Supplemental Statement of the 
Case is furnished, a period of 60 days 
from the date of mailing of the 
Supplemental Statement of the Case will 
be allowed for response.  The date of 
mailing of the Supplemental Statement of 
the Case will be presumed to be the same 
as the date of the Supplemental Statement 
of the Case for purposes of determining 
whether a response has been timely filed.  
Provided a Substantive Appeal has been 
timely filed in accordance with paragraph 
(b) of this section, the response to a 
Supplemental Statement of the Case is 
optional and is not required for the 
perfection of an appeal, unless the 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case.  If a 
Supplemental Statement of the Case covers 
issues that were not included in the 
original Statement of the Case, a 
Substantive Appeal must be filed with 
respect to those issues within 60 days in 
order to perfect an appeal with respect 
to the additional issues (emphasis 
added).  

38 C.F.R. § 20.302(c)  

VA regulations specify that a Substantive Appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals" or correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case (SSOC) 
when such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the SSOC.  The 
request for extension must be filed with 
the VA office from which the claimant 
received notice of the determination 
being appealed, unless notice has been 
received that the applicable records have 
been transferred to another VA office.  A 
denial of a request 
for extension may be appealed to the 
Board.  

38 C.F.R. § 20.303.

Pursuant to the cited regulations, the veteran's Substantive 
Appeal would have had to have been filed with the RO within 
60 days after the September 1997 cover letter to the SSOC in 
order for it to be timely.  The evidence in this case as it 
pertains to the issue of secondary service connection for 
arthritis of the right hand is clear and unambiguous.  An 
SSOC was sent to the veteran and his representative on 
September 26, 1997.  The cover letter notified the veteran 
that he had to respond within 60 days in order to perfect his 
appeal with respect to the "new" issue included in the 
SSOC.  The veteran did not respond within the required time 
period, nor does the record show that the SSOC was returned 
by the U.S. Postal Service.  

The Board remanded the issue to the RO in November 1998 so 
that the RO could address the question of the timeliness of 
the veteran's Substantive Appeal.  The veteran and his 
representative were notified that they could submit evidence 
or argument on this matter, and could request a hearing.  
Although a letter was received from the veteran in June 1999, 
he did not offer any explanation as to why he did not perfect 
an appeal to the September 1997 SSOC on the issue of 
secondary service connection.  

Inasmuch as a Substantive Appeal was not filed within 60 days 
after the issuance of the September 1997 SSOC and because no 
extension to file a Substantive Appeal was filed prior to 
expiration of the appeal period, the veteran's appeal of 
secondary service connection for arthritis of the right hand 
is untimely and the determination became final.  38 U.S.C. 
§ 7105; 38 C.F.R. § 20.1103.  


ORDER

The veteran not having filed a timely Substantive Appeal, the 
appeal is dismissed.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

